Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted on 03/24/2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301531 to Finlow-Bates (hereinafter Finlow), in view of US 2009/0313269 to Bachmann (hereinafter Bachmann), and further in view of US 2020/0327616 to Burke et al. (hereinafter Burke).

Regarding claim 1, Finlow teaches the following, except the underlined portions,
A method, comprising: 
receiving via a first channel, at a first device, a second device's public key and proof of work of the second device's public key; 
Finlow teaches “receiving a public key of a public-key signature scheme and one or more pieces of plaintext identification information associated with the user.” (Finlow second sentence [0004])
Discussion of “the first channel” is included below.
hashing, at the first device, the received second device's public key and proof of work; 
Finlow further teaches, the owner of the public key may be verified based on the public key and the plaintext identification information that is associated with the owner without relying on a certificate authority. (Finlow, second sentence [0009], see also Step 410 of fig. 4 described at [0033])
Finlow teaches hashing (“hashing, at the first device, …”) a public key 210 (“second device’s public key”) and a plaintext identification information 220 (“proof of work”). (Finlow, [0028] and Fig. 2) Finlow explains that that the plaintext identification information 220 when hashed with the public key results in the employee ID number “098519” (single leading zero), where the plaintext identification information 220 takes 49 hours to determine, and 598,000 hash operations. (Finlow, [0029-31]) Alternatively, if “0098519” (double leading zeros) is used, it will take three weeks to determine the plaintext identification information 220 (“proof of work”). (Finlow, end of [0031])
Finlow fails to teach the following features,
generating, at the first device, a representation of the second device's public key using the hash; 
However, Bachmann teaches the above features,
Bachmann teaches creating a mnemonic (“a representation”) of a hash of a document (“the second device’s public key using the hash”). (Bachmann, [0054] and fig. 3 and fig. 11) The examiner asserts that it would be obvious to replace the hash of the document in Bachmann with the hash of the public key and plaintext identification information in Finlow. 
Bachmann teaches the following features, except for the underlined portion,
confirming via a second channel that the generated representation at the first device matches a generated representation at the second device, the second device representation generated using a hash of the second device's public key and the proof of work; and 
Bachmann teaches, with regard to fig. 9, upon receiving a document (“confirming via a second channel”) to be stored, step 90, the computer can perform a hash or CRC algorithm on the document as described above, step 22. (Bachmann, fourth sentence [0059]) Bachmann teaches a sentence mnemonic may be used in the same manner as three word mnemonics described above for comparing documents and retrieving documents from computer memory. (Bachmann, last sentence [0062])
Bachmann teaches the word mnemonic can be used to identify a particular document and to facilitate comparing two documents to determine if they are identical. Users can determine whether two documents are the same by simply comparing the respective word mnemonics (“the generated representation at the first device matches a generated representation at the second device, the second device representation generated using a hash of the second device's public key and the proof of work”), a very simple task for people to do. (Bachmann, second and third sentences [0030]) (emphasis added)
However, Burke teaches the above underlined features,
Burke teaches “a first channel” and “a second channel” as recited in the claim. Burke also teaches the use of hashes. (Burke, starting in [0036]) Additionally, Burke teaches the use of a public communication channel (“first communication channel”) and a private communication channel (“second communication channel”). (Burke, first half of [0028])
Finlow teaches the following,
encrypting data, at the first device, using the confirmed second device's public key.
Finlow teaches using a verified public key in a digital signature, however, Finlow does not teach using the verified public key to encrypt information. It would be obvious to one of ordinary skill to use the verified public key to encrypt data because digital signature and encryption are both used to secure information using asymmetric encryption. One of ordinary skill in the art would be familiar to use public keys in both asymmetric encryption, which uses public keys, and digital signatures, which also use public keys. (Finlow, Step 450 of fig. 4),
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Finlow, which teaches the use of a hash of a plain text / proof of work with a public key to verify the public key, with Bachmann, which teaches creating a mnemonic representation of a hash result. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to use Finlow’s hash result, which is based on a public key, as the basis to create a mnemonic as taught by Bachmann.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Finlow, which teaches the use of a hash of a plain text / proof of work with a public key to verify the public key, with Burke, which also teaches the use of hashes, and specifically teaches multiple types of communication channels. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to use different types of communication channels as taught by Burke.

	Regarding claim 2, Bachmann teaches the following features,
The method of claim 1, wherein the generating, at the first device, comprises generating a set of words with a mnemonic generator using the hash.	As discussed above in the rejection of the independent claim, Bachmann teaches the above features. Bachmann teaches creating a mnemonic (“a representation”) of a hash of a document (“the second device’s public key using the hash”). (Bachmann, [0054] and fig. 3 and fig. 11)
Regarding claim 3, Bachmann teaches the following features,
The method of claim 2, wherein a subset of the generated words is required for the confirming.	Bachmann teaches that at least a subset of the generated words of figs. 4-6 are needed in order to confirm a match or comparison. For example, Bachmann teaches that the following phrases may be used for matching (“confirming”) such as: "elf sleeping cold" or "cold elf sleeping" or "sleeping cold elf." (Bachmann, [0052])
Regarding claim 4, Finlow teaches the following features,
The method of claim 1, wherein the hashing uses a secure hash algorithm.Finlow teaches both SHA-256 and SHA-3, are all secure hash algorithms. (Finlow, [0020])
Regarding claim 5, Finlow teaches the following features,
The method of claim 4, wherein the secure hash algorithm is SHA3-256.Finlow teaches both SHA-256 and SHA-3, which is the third version of SHA. (Finlow, [0020])
Regarding claim 6, Bachmann teaches the following features,
The method of claim 1, wherein the representation is aural.	Bachmann teaches that the phrases generated may be generated based on adjectives, nouns, and verbs so that they are easily remembered. Bachmann specifically teaches, “For example, an adjective-verb-noun mnemonic might be "coldly running elf," a noun-verb-adverb mnemonic might be "elf running coldly," and an adjective-adjective-noun mnemonic might be "cold flippant day." While such phrases may sound funny, the humor is likely to spur recall better then a sterile string of numbers and letters generated by a conventional hash algorithm.” (Bachmann, last two sentences [0036]) (emphasis added) The examiner interprets these easy to remember sounds as corresponding to “the representation is auraul.”
	Regarding claim 7, Bachmann teaches the following features,
The method of claim 1, wherein the representation is pictorial.	Bachmann further teaches that the words in a mnemonic may be replaced with an image. Bachmann specifically teaches that referring FIG. 4, instead of containing the words "ant," "bat," "cat," etc., the list would include file names to an ant image, such as "ant.tif," a bat image, such a "bat.tif," a cat image, such as "cat.tif," etc. (Bachmann, second half [0032])   
Regarding claim 8, Burke teaches the following features,
The method of claim 1, wherein the first channel is an electronic channel and the second channel is an aural channel.	Burke teaches the use of a public communication channel (“first communication channel”) and a private communication channel (“second communication channel”). (Burke, first half of [0028])
Burke teaches that the public communication channel (“first communication channel”) allows access to data (“is an electronic channel”). (Burke, second sentence of [0028])
Burke also teaches that that the actual fax image, the audio of a phone conversations may be transmitted and acknowledged through the private messaging channel (“second communication channel is an aural channel”). (Burke, last sentence [0032])
	Regarding claim 9, Burke teaches the following features,
The method of claim 1, wherein the first channel is a public channel and the second channel a private channel.	Burke teaches the use of a public communication channel (“first communication channel”) and a private communication channel (“second communication channel”). (Burke, first half of [0028])

Regarding claim 10, Finlow teaches the following, except the underlined portions,
A computer-readable medium having stored thereon instructions to cause a computer to execute a method, the method comprising: 
Finlow teaches a set of these instructions and/or code might be stored on a non-transitory computer-readable storage medium, such as the storage device(s) 125 described above. In some cases, the storage medium might be incorporated within a computer device, such as the device 100. (Finlow, first sentences [0015])
receiving via a first channel, at a first device, a second device's public key and proof of work of the second device's public key; 
Finlow teaches “receiving a public key of a public-key signature scheme and one or more pieces of plaintext identification information associated with the user.” (Finlow second sentence [0004])
Discussion of “the first channel” is included below.
hashing, at the first device, the received second device's public key and proof of work; 
Finlow further teaches, the owner of the public key may be verified based on the public key and the plaintext identification information that is associated with the owner without relying on a certificate authority. (Finlow, second sentence [0009], see also Step 410 of fig. 4 described at [0033])
Finlow teaches hashing (“hashing, at the first device, …”) a public key 210 (“second device’s public key”) and a plaintext identification information 220 (“proof of work”). (Finlow, [0028] and Fig. 2) Finlow explains that that the plaintext identification information 220 when hashed with the public key results in the employee ID number “098519” (single leading zero), where the plaintext identification information 220 takes 49 hours to determine, and 598,000 hash operations. (Finlow, [0029-31]) Alternatively, if “0098519” (double leading zeros) is used, it will take three weeks to determine the plaintext identification information 220 (“proof of work”). (Finlow, end of [0031])
Finlow fails to teach the following features,
generating, at the first device, a representation of the second device's public key using the hash; However, Bachmann teaches the above features,
Bachmann teaches creating a mnemonic (“a representation”) of a hash of a document (“the second device’s public key using the hash”). (Bachmann, [0054] and fig. 3 and fig. 11) The examiner asserts that it would be obvious to replace the hash of the document in Bachmann with the hash of the public key and plaintext identification information in Finlow. 
Bachmann teaches the following features, except for the underlined portion,
confirming via a second channel that the generated representation at the first device matches a generated representation at the second device, the second device representation generated using a hash of the second device's public key and the proof of work; and 
Bachmann teaches, with regard to fig. 9, upon receiving a document (“confirming via a second channel”) to be stored, step 90, the computer can perform a hash or CRC algorithm on the document as described above, step 22. (Bachmann, fourth sentence [0059]) Bachmann teaches a sentence mnemonic may be used in the same manner as three word mnemonics described above for comparing documents and retrieving documents from computer memory. (Bachmann, last sentence [0062])
Bachmann teaches the word mnemonic can be used to identify a particular document and to facilitate comparing two documents to determine if they are identical. Users can determine whether two documents are the same by simply comparing the respective word mnemonics (“the generated representation at the first device matches a generated representation at the second device, the second device representation generated using a hash of the second device's public key and the proof of work”), a very simple task for people to do. (Bachmann, second and third sentences [0030]) (emphasis added)
However, Burke teaches the above underlined features,
Burke teaches “a first channel” and “a second channel” as recited in the claim. Burke teaches the use of hashes. (Burke, starting in [0036]) Additionally, Burke teaches the use of a public communication channel (“first communication channel”) and a private communication channel (“second communication channel”). (Burke, first half of [0028])
Finlow teaches the following,
encrypting data, at the first device, using the confirmed second device's public key.
Finlow teaches using a verified public key in a digital signature, however, Finlow does not teach using the verified public key to encrypt information. It would be obvious to one of ordinary skill to use the verified public key to encrypt data because digital signature and encryption are both used to secure information using asymmetric encryption. One of ordinary skill in the art would be familiar to use public keys in both asymmetric encryption, which uses public keys, and digital signatures, which also use public keys. (Finlow, Step 450 of fig. 4),
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Finlow, which teaches the use of a hash of a plain text / proof of work with a public key to verify the public key, with Bachmann, which teaches creating a mnemonic representation of a hash result. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to use Finlow’s hash result, which is based on a public key, as the basis to create a mnemonic as taught by Bachmann.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Finlow, which teaches the use of a hash of a plain text / proof of work with a public key to verify the public key, with Burke, which also teaches the use of hashes, and specifically teaches multiple types of communication channels. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to use different types of communication channels as taught by Burke.

Regarding claim 11, Finlow teaches the following,
A first computing device comprising: 
a processor; and one or more memories that include instructions that, when executed by the processor, cause the computing device to execute a method comprising:
Finlow teaches, in fig. 1, the device 100 is shown comprising hardware elements that can be electrically coupled via a bus 105 (or may otherwise be in communication, as appropriate). The hardware elements may include one or more processors 110. (Finlow, second sentence [0011])
Finlow further teaches one or more procedures described with respect to the method(s) discussed below might be implemented as code and/or instructions executable by a computer (and/or a processor within a computer); in an aspect, then, such code and/or instructions can be used to configure and/or adapt a general purpose computer (or other device) to perform one or more operations in accordance with the described method. (Finlow, last sentence [0014])
Finlow teaches the following, except the underlined portions,
receiving via a first channel, at the first computing device, a second device's public key and proof of work of the second device's public key;
Finlow teaches “receiving a public key of a public-key signature scheme and one or more pieces of plaintext identification information associated with the user.” (Finlow second sentence [0004])
Discussion of “the first channel” is included below.
hashing, at the first computing device, the received second device's public key and proof of work; 
Finlow further teaches, the owner of the public key may be verified based on the public key and the plaintext identification information that is associated with the owner without relying on a certificate authority. (Finlow, second sentence [0009], see also Step 410 of fig. 4 described at [0033])
Finlow teaches hashing (“hashing, at the first device, …”) a public key 210 (“second device’s public key”) and a plaintext identification information 220 (“proof of work”). (Finlow, [0028] and Fig. 2) Finlow explains that that the plaintext identification information 220 when hashed with the public key results in the employee ID number “098519” (single leading zero), where the plaintext identification information 220 takes 49 hours to determine, and 598,000 hash operations. (Finlow, [0029-31]) Alternatively, if “0098519” (double leading zeros) is used, it will take three weeks to determine the plaintext identification information 220 (“proof of work”). (Finlow, end of [0031])
Finlow fails to teach the following features,
generating, at the first computing device, a representation of the second device's public key using the hash; 
However, Bachmann teaches the above features,
Bachmann teaches creating a mnemonic (“a representation”) of a hash of a document (“the second device’s public key using the hash”). (Bachmann, [0054] and fig. 3 and fig. 11) The examiner asserts that it would be obvious to replace the hash of the document in Bachmann with the hash of the public key and plaintext identification information in Finlow. 
Bachmann teaches the following features, except for the underlined portion,
confirming via a second channel that the generated representation at the first device matches a generated representation at the second device, the second device representation generated using a hash of the second device's public key and the proof of work; and 
Bachmann teaches, with regard to fig. 9, upon receiving a document (“confirming via a second channel”) to be stored, step 90, the computer can perform a hash or CRC algorithm on the document as described above, step 22. (Bachmann, fourth sentence [0059]) Bachmann teaches a sentence mnemonic may be used in the same manner as three word mnemonics described above for comparing documents and retrieving documents from computer memory. (Bachmann, last sentence [0062])
Bachmann teaches the word mnemonic can be used to identify a particular document and to facilitate comparing two documents to determine if they are identical. Users can determine whether two documents are the same by simply comparing the respective word mnemonics (“the generated representation at the first device matches a generated representation at the second device, the second device representation generated using a hash of the second device's public key and the proof of work”), a very simple task for people to do. (Bachmann, second and third sentences [0030]) (emphasis added)
However, Burke teaches the above underlined features,
Burke teaches “a first channel” and “a second channel” as recited in the claim. Burke teaches the use of hashes. (Burke, starting in [0036]) Additionally, Burke teaches the use of a public communication channel (“first communication channel”) and a private communication channel (“second communication channel”). (Burke, first half of [0028])
Finlow teaches the following,
encrypting data, at the first computing device, using the confirmed second device's public key.
Finlow teaches using a verified public key in a digital signature, however, Finlow does not teach using the verified public key to encrypt information. It would be obvious to one of ordinary skill to use the verified public key to encrypt data because digital signature and encryption are both used to secure information using asymmetric encryption. One of ordinary skill in the art would be familiar to use public keys in both asymmetric encryption, which uses public keys, and digital signatures, which also use public keys. (Finlow, Step 450 of fig. 4),
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Finlow, which teaches the use of a hash of a plain text / proof of work with a public key to verify the public key, with Bachmann, which teaches creating a mnemonic representation of a hash result. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to use Finlow’s hash result, which is based on a public key, as the basis to create a mnemonic as taught by Bachmann.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Finlow, which teaches the use of a hash of a plain text / proof of work with a public key to verify the public key, with Burke, which also teaches the use of hashes, and specifically teaches multiple types of communication channels. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to use different types of communication channels as taught by Burke.

Regarding claim 12, Bachmann teaches the following features,
The first computing device of claim 11, wherein the generating, at the first computing device, comprises generating a set of words with a mnemonic generator using the hash.
Claim 12 is rejected using the same basis of arguments used to reject claim 2 above.

Regarding claim 13, Bachmann teaches the following features,
The first computing device of claim 12, wherein a subset of the generated words is required for the confirming.
Claim 13 is rejected using the same basis of arguments used to reject claim 3 above.

Regarding claim 14, Finlow teaches the following features,
The first computing device of claim 11, wherein the hashing uses a secure hash algorithm.
Claim 14 is rejected using the same basis of arguments used to reject claim 4 above.

Regarding claim 15, Finlow teaches the following features,
The first computing device of claim 14, wherein the secure hash algorithm is SHA3-256.
Claim 15 is rejected using the same basis of arguments used to reject claim 5 above.

Regarding claim 16, Bachmann teaches the following features,
The first computing device of claim 11, wherein the representation is aural.
Claim 16 is rejected using the same basis of arguments used to reject claim 6 above.

Regarding claim 17, Bachmann teaches the following features,
The first computing device of claim 11, wherein the representation is pictorial.
Claim 17 is rejected using the same basis of arguments used to reject claim 7 above.

Regarding claim 18, Burke teaches the following features,
The first computing device of claim 11, wherein the first channel is an electronic channel and the second channel is an aural channel.
Claim 18 is rejected using the same basis of arguments used to reject claim 8 above.
Regarding claim 19, Burke teaches the following features,
The first computing device of claim 11, wherein the first channel is a public channel and the second channel a private channel.
Claim 19 is rejected using the same basis of arguments used to reject claim 9 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495